             Case 1:20-cv-01131-LJV Document 3 Filed 08/28/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MAULIKKUMAR BHARATBHAI PATEL,

                 Petitioner,

        v.                                               20-CV-01131-LJV
                                                         ORDER
 WILLIAM P BARR, et al.,

                 Respondents.



       The petitioner, Maulikkumar Bharatbhai Patel, is a civil immigration detainee

currently held at the Buffalo Federal Detention Facility. He seeks relief under 28 U.S.C.

§ 2241, claiming that his continued detention in U.S. Immigration and Customs

Enforcement custody, pending removal, violates 8 U.S.C. § 1231(a)(6) as interpreted by

the Supreme Court in Zadvydas v. Davis, 533 U.S. 678, 701 (2001). Docket Item 1.

The petitioner has paid the $5.00 filing fee.

       Patel also has moved for an order “staying [his] removal . . . during the pendency

of this habeas.” Docket Item 1 at 10. That motion is denied without prejudice to refiling.

The Real ID Act of 2005, 8 U.S.C. § 1252, strips district courts of jurisdiction to review a

final order of deportation. See De Ping Wang v. Dep’t of Homeland Sec., 484 F.3d 615,

615-16 (2d Cir. 2007). As a consequence, except under narrow circumstances district

courts “have no jurisdiction to review requests for stays of removal.” Al-Garidi v. Holder,

No. 09-CV-6160L, 2009 WL 1439216, at *1 (W.D.N.Y. May 15, 2009). Patel does not

advance the basis for his motion, so this Court cannot find that any of the fact-specific

exceptions apply. He may renew his motion, however, to articulate an exception.
             Case 1:20-cv-01131-LJV Document 3 Filed 08/28/20 Page 2 of 3




                                         ORDER


       IT IS HEREBY ORDERED that Patel’s motion for a stay of removal is DENIED;

and it is further

       ORDERED that within 45 days of the date of this order, the respondents shall

file and serve an answer responding to the allegations in the petition; and it is further

       ORDERED that within 45 days of the date of this order, the respondents shall

file and serve, in addition to their answer, a memorandum of law addressing each of

the issues raised in the petition and including citations to supporting authority and

applicable sections of the Immigration and Nationality Act; and it is further

       ORDERED that within 45 days of the date of this order, instead of their

answer, the respondents may file a motion to dismiss the petition, accompanied by

appropriate exhibits, demonstrating that an answer to the petition is unnecessary; and it

is further

       ORDERED that the petitioner shall have 25 days after his receipt of the

respondents’ answer or motion to dismiss to file a written reply; and it is further




                                             2
           Case 1:20-cv-01131-LJV Document 3 Filed 08/28/20 Page 3 of 3




         ORDERED that the Clerk of Court shall serve a copy of the petition, together with

a copy of this order, electronically via a notice of electronic filing to the United States

Attorney’s Office, Western District of New York, at USANYW-Immigration-

Habeas@usdoj.gov.



         SO ORDERED.

Dated:         August 28, 2020
               Buffalo, New York

                                                /s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              3
